I dissent. The issues as determined by the pleadings raise a question as to whether or not respondent Edna Dahline was a passenger in the street car. It is true that the testimony introduced at the trial shows that respondents boarded the car for the purpose of traveling on that car toward their destination. However, testimony was also introduced showing that, after the conductor told them they were mistaken as to the destination of the car which they had boarded, they started to leave, and then availed themselves of the conductor's permission to enjoy the warmth of the street car while awaiting the arrival of the car which would take them to their destination, remaining on the car for a considerable length of time after they had abandoned their intention of traveling thereon.
Under these circumstances, in my opinion, the question as to whether or not Mrs. Dahline was a passenger was one of fact to be determined by the jury, and the trial court erred in instructing the jury that she was a passenger as a matter of law. *Page 691